Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 2 is objected to because “the fan blade” in line 3 should be --a fan blade--.
Claim 3 is objected to because of the following informalities:
“the sun, intermediate and ring gears” in line 4 should be --the sun gear, the intermediate gears, and the ring gear--;
“the sun, intermediate and ring gears” in line 5 should be --the sun gear, the intermediate gears, and the ring gear--.
Claim 12 is objected to because “wherein the first plurality of gear teeth and the second plurality of gear teeth are disposed at a helix angle relative to the respective axis, and the helix angle is between 30 degrees and 35 degrees” should be --wherein 
Claim 25 is objected to because of the following informalities:
“the helix angle of the first plurality of gear teeth” in line 3 should be --the respective helix angle of the first plurality of gear teeth”;
“the helix angle of the second plurality of gear teeth” in lines 3-4 should be --the respective helix angle of the second plurality of gear teeth”.
Claim 26 is objected to because of the following informalities:
“in claim 25” in line 1 should be --in claim 24-- (claim 26 contradicts claim 25 and appears intended to depend from claim 24);
“the same helix angle” in line 4 should be --the same respective helix angle”.
Claim 27 is objected to because “the fan blade” in line 4 should be --a fan blade--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (U.S. 2009/0090096) in view of Kimes et al. (U.S. 2009/0062058).

    PNG
    media_image1.png
    440
    470
    media_image1.png
    Greyscale

Re claim 18:
Sheridan discloses a turbofan engine (10, turbofan engine - Para 9) comprising: 
a fan section (see Fig. 1 at 14A (person having ordinary skill in the art would recognize location at element 14A as a type of fan section as described in Para 9 - includes a first-stage blade 14A”)) including a fan (14A, first-stage blade - Para 9 (person having ordinary skill in the art would recognize element 14A is a type fan as shown in Fig. 1 and described in Para 9)) and an outer housing (38, fan case - Para 9 (person having ordinary skill in the art would recognize element 38 is a type of outer housing as shown in Fig. 1 and described in Para 9)) surrounding the fan (14A) to define a bypass duct (44, outer bypass duct - Para 11)(see Fig. 1 - element 38 is shown surrounding element 14A and defining element 44); 
a compressor section (see Fig. 1 at elements 13, 14B, and therebetween (person having ordinary skill in the art would recognize area at elements 13, 14B, and therebetween collectively is a type of compressor section as element 13 is a compressor per Para 9 and element 14B is a type of compressor as described in Para 10 - “second-stage blades 14B to produce the required mass flow rate”)) including a low pressure compressor (14B, second stage blade - Para 9 (see Fig. 1 - person having ordinary skill in the art would recognize element 14B is a type of low pressure compressor as it is shown upstream of element 13 and as described in Para 10 element 14B creases a mass flow that is shown leading to flow “I3” in Fig. 1 which is shown feeding element 13, and element 13 compresses his air per Para 9 thereby requiring output of element 14B to be of lower pressure than output of element 13)) and a high pressure compressor (13, compressor - Para 9 (see Fig. 1 - person having ordinary skill in the art would recognize element 13 is a type of high pressure compressor as it is shown downstream of element 14B and receiving mass flow therefrom (flow shown element “I3”) and per Para 9 element 13 compresses air thereby requiring output of element 13 to be higher pressure than output of element 14B));

a turbine section (Para 13 - “…a low pressure turbine disposed axially rearward of a pressure turbine within the core engine…” (person having ordinary skill in the art would recognize the referenced low pressure turbine and high pressure turbine collectively form a type of turbine section within the referenced core engine)) including a fan drive turbine (Para 13 - “low pressure turbine” (a type of fan drive turbine as described in Para 13 - “Fan shaft 26 is connected with compressor 13 through compressor shaft 54, which is connected… to a low pressure turbine”)) and a high pressure turbine (Para 13 - “high pressure turbine”), wherein the fan drive turbine (Para 13 - “low pressure turbine”) drives the fan (14A) through the gear reduction (32)(See Fig. 1 and Para 32 - “…first-stage blade 14A is connected to compressor shaft 54 through epicyclic gear system 32 and fan shaft 26…”); 
wherein the gear reduction (32) is an epicyclic gear system (Para 13 - “…epicyclic gear system 32…”) that includes a carrier (88, carrier - Para 14) and a plurality of gears (80, ring gear - Para 14; 82, planet gears - Para 14; 84, sun gear - Para 14 (see Fig. 4 - person having ordinary skill in the art would recognize elements 80, 82, 84 collectively as a type of plurality of gears)), and the plurality of gears (80/82/84) including a sun gear (84, sun gear - Para 14), a ring gear (80, ring gear - Para 14), and a plurality of intermediate gears (82, planet gears - Para 14 (see Fig. 4 - person having ordinary skill in the art would recognize elements 82 as a type of plurality 
wherein at least two of the plurality of gears (80/82/84) are double helical gears (Para 20 - “sun gear 84 and planet gears 82 include double-helical, or herringbone, tooth con figurations” (see Fig. 4 a total of five element 82 are shown as double helical gears)) in meshed engagement (Para 20 - “…Planet gears 82 include gear teeth that mesh with gear teeth of planet gear 82 and sun gear 84…”), each of the double helical gears (82) disposed to rotate about respective axes (Para 20 - “A plurality of journal pins 86 extend through gear slots 120 and provide an axis upon which the plurality of planet gears 82 rotate”), each of the double helical gears (82) is a gear having a first plurality of gear teeth (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A is a type of first plurality of gear teeth)) separated from a second plurality of gear teeth (Modified Fig. 4 above - B (person having ordinary skill in the art would recognize element B is a type of second plurality of gear teeth)) such that a first end (Modified Fig. 4 above - C (person having ordinary skill in the art would recognize element C is a type of first end of element A)) of the first plurality of gear teeth (Modified Fig. 4 above - A) and a first end (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D is a type of first end of element B)) of the second plurality of gear teeth (Modified Fig. 4 above - B) are spaced apart by an axial distance (112, circumferential groove - Para 18 (shown as a type of axial distance in Fig. 4))(see Modified Fig. 4 above - elements C and D are shown spaced apart by element 112).

Kimes teaches wherein each of double helical gears (26, planet pinions - Para 24 (a type of double helical gear as shown in Fig. 4 and described in Para 29)) is a one-piece gear (Para 30 - “Each planet pinion 26 is an integral unit, i.e., a unitary component formed in one piece without any connections”); and wherein each of a first plurality of gear teeth (50, first set of teeth - Para 29) is offset a first circumferential offset distance in relation to a next gear tooth of a second plurality of gear teeth (52, second set of teeth - Para 29) when moving in a circumferential direction relative to the respective axes (see Fig. 4 and Para 31 - “teeth 50 are preferably indexed or offset one-half tooth pitch with respect to teeth 52 uniformly about the axis 56 of pinion 26”), each of the second plurality of gear teeth (52) is offset a second circumferential offset distance in relation to a next gear tooth of the first plurality of gear teeth when moving in the circumferential direction (see Fig. 4 and Para 31 - “teeth 50 are preferably indexed or offset one-half tooth pitch with respect to teeth 52 uniformly about the axis 56 of pinion 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the double helical gears of Sheridan after the double helical gears of Kimes for the advantage of no unbalanced net thrust force component (Kimes; Para 41) and no unbalanced net overturning moment being applied (Kimes; Para 42).
Re claim 19:
Sheridan in view of Kimes teaches the turbofan engine of claim 18, as described above.
Sheridan discloses wherein each of the plurality of intermediate gears (82) is a respective one of the double helical gears (see Fig. 4 and Para 20 - “sun gear 84 and planet gears 82 include double-helical, or herringbone, tooth con figurations” (see Fig. 4 a total of five element 82 are each shown as double helical gears)).
Re claim 23:
Sheridan in view of Kimes teaches the turbofan engine of claim 19, as described above.

Kimes teaches wherein each of double helical gears (26, planet pinions - Para 24 (a type of double helical gear as shown in Fig. 4 and described in Para 29)) is a one-piece gear (Para 30 - “Each planet pinion 26 is an integral unit, i.e., a unitary component formed in one piece without any connections”); and wherein each of a first plurality of gear teeth (50, first set of teeth - Para 29) is offset a first circumferential offset distance in relation to a next gear tooth of a second plurality of gear teeth when moving in a circumferential direction relative to the respective axes (see Fig. 4 and Para 31 - “teeth 50 are preferably indexed or offset one-half tooth pitch with respect to teeth 52 uniformly about the axis 56 of pinion 26”), each of a second plurality of gear teeth (52, second set of teeth - Para 29) is offset a second circumferential offset distance in relation to a next gear tooth of the first plurality of gear teeth when moving in the circumferential direction (see Fig. 4 and Para 31 - “teeth 50 are preferably indexed or offset one-half tooth pitch with respect to teeth 52 uniformly about the axis 56 of pinion 26”), a third circumferential offset distance being a total of the first circumferential offset distance and the second circumferential offset distance (see Fig. 4 and Para 39 (Para 39 describes one-half tooth pitch offset for each of first and second plurality of gear teeth resulting in a total offset distance (third circumferential offset) of 1 tooth)), and a ratio of the first circumferential offset distance and the third circumferential offset distance is between 0.25 and 0.75 (see Fig. 4 and Para 39 (first circumferential offset distance of 0.5 tooth and third circumferential offset distance of 1 tooth, as described above, results in a ratio of 0.5/1 or 0.5)).
.
Allowable Subject Matter
Claims 1-17 are allowed.
Claims 20-22 and 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-17, 20-22, and 24-30 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a ratio of the first circumferential offset distance and the third circumferential offset distance is between 0.25 and 0.75” and “the helix angle of the first plurality of gear teeth is different from the helix angle of the second plurality of gear teeth” as within the context of the claimed 
Additionally, the prior art of record does not teach “wherein the ratio of the first circumferential offset distance and the third circumferential offset distance is between 0.15 and 0.25. or is between 0.75 and 0.85” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 20-22.
Additionally, the prior art of record does not teach “wherein the first plurality of gear teeth and the second plurality of gear teeth are disposed at a helix angle relative to the respective axes, and the helix angle is between 30 degrees and 35 degrees” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 24-30.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chalik (U.S. 4,612,816) discloses wherein the helix angle (B1) of a first plurality of gear teeth (32) is different from the helix angle (B2) of a second plurality of gear teeth (34) and wherein each of the first plurality of gear teeth (32) and second plurality of gear teeth (34) are offset a circumferential distance (see Fig. 3), however Chalik is silent to “the first plurality of gear teeth is offset a first circumferential offset distance in relation to a ratio of the first circumferential offset distance and the third circumferential offset distance is between 0.25 and 0.75”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/17/22